Exhibit 10.3

EMPLOYMENT AGREEMENT

             This Employment Agreement (“Agreement”) is made and entered into on
the 11th day of April, 2002, by and between NuVox, Inc. and Gabriel
Communications Properties, Inc., Delaware corporations (the “Company”), and John
P. Denneen (“Executive”).

             WHEREAS, Executive desires to continue to be employed by the
Company, and the Company desires to continue to employ Executive, upon the terms
and conditions hereinafter set forth.

             NOW, THEREFORE, in consideration of the compensation and other
benefits of Executive's employment by the Company and the recitals, mutual
covenants and agreements hereinafter set forth, Executive and the Company agree
as follows:

             1.        Employment Services.

                        (a)         During the Employment Period (as defined
below), the Company agrees to employ Executive, and Executive agrees to serve
the Company, in Executive’s present capacity as Executive Vice President,
Corporate Development and Legal Affairs and Secretary of the Company or in
another executive capacity with responsibilities substantially equivalent to
Executive’s present responsibilities. Executive will devote substantially his
entire business time and best efforts during the Employment Period to the
performance of his duties, as now or hereafter prescribed by the Company’s
By-Laws or assigned by the Board of Directors of the Company (the “Board”) or
the Chief Executive Officer of the Company, including service in his present
offices or other offices with the Company and its subsidiary and associated
companies to which he is or hereafter may be elected or appointed; provided,
however, that without the consent of Executive, Executive may not be required to
regularly perform his duties at any location that is more than twenty-five (25)
miles from the present principal executive offices of the Company.

                        (b)         Executive shall not, during the Employment
Period, become or serve as a director, officer, employee or member of any entity
conducting, nor become an owner of any substantial interest in any entity
conducting, a business in substantial competition with the Company’s business.

             2.        Term of Employment.      The term of this Employment
Agreement (the “Employment Period”) shall be the period from the date hereof to
and including October 31, 2004 (the “Initial Period”), and shall thereafter
continue from year to year (each an "Annual Extension"), unless sooner
terminated as provided in the second sentence of this Section 2 or in Section 4
hereof. Unless sooner terminated as provided in Section 4 hereof, the Employment
Period may be terminated by either the Company or Executive, at the end of the
Initial Period or an Annual Extension, if a written notice of nonrenewal is
delivered to the other party at least six (6) months prior to the end of such
Initial Period or Annual Extension, as the case may be.

             3.        Compensation and Benefits.

                        (a)         Annual Base Salary. During the Employment
Period, the Company shall pay Executive as compensation for his services an
annual base salary in an amount determined by the Compensation Committee of the
Board. Such annual base salary shall be at the annual rate of not less than Two
Hundred Five Thousand Dollars ($205,000) through December 31, 2001. Executive’s
annual base salary rate shall be reviewed at least annually for increase in the
discretion of the Compensation Committee; Executive’s annual base salary rate
shall not be subject to decrease at any time during the Employment Period other
than as a result of an across the board adjustment affecting all of the
Company’s most senior executives proportionately. Executive’s base salary shall
be payable in accordance with the Company’s usual practices.

                        (b)         Annual Bonus. During the Employment Period,
Executive shall be eligible for an annual bonus under a bonus program to be
established by the Compensation Committee of the Board and approved by the
Board. Under the bonus program, Executive’s annual bonus will be tied to
performance criteria and Executive shall be eligible for a bonus of forty to
fifty percent (40-50%) of his annual base salary.

                        (c)         Benefits. During the Employment Period,
Executive shall also (i) be eligible to participate in all benefit programs from
time to time maintained by the Company for the benefit of its executives
including without limitation, its group medical, dental and term life insurance
coverages, 401 (k) Plan, the NuVox, Inc. 2001 Stock Incentive Plan (“Stock
Plan”) and the NuVox, Inc. 2001 Performance Plan (the “Performance Plan), in
each case on and subject to the terms and conditions of each of such programs as
such programs apply to the Company’s most senior executives, and (ii) be
entitled to four (4) weeks of paid vacation per year. Executive’s benefits shall
include the following which have been awarded as of October 16, 2001, and in
connection with Executive’s execution of this Agreement:

            2001 Performance Plan: Participation Grant - 4.00%

            2001 Stock Incentive Plan: Series F-1 Options - 700,000 shares @
$0.59 per share.

             4.        Termination of Employment. Prior to the expiration of the
Employment Period, this Agreement and Executive's employment may be terminated
as follows:

                        (a)         Automatically upon Executive's death.

                        (b)         By the Company, upon thirty (30) day's prior
written notice to Executive, in the event the Board believes that Executive, by
reason of physical or mental illness, is unable to perform a material portion of
the services required of Executive hereunder for a continuous one-hundred
thirty-five (135) day period; in the event of a disagreement concerning the
existence of any such disability (in which event any such termination shall not
become effective until such disagreement shall have been resolved), the matter
shall be resolved by a disinterested licensed physician chosen by the Company
(such physician to be located within 50 miles of Executive’s principal
residence) and otherwise reasonably satisfactory to the Executive or his legal
representative.



2

                        (c)         By the Company, for “Good Cause”. “Good
Cause” shall mean:

                           (1)     The willful and continued failure of
Executive to substantially perform material duties assigned to Executive in
accordance with Section 1(a) hereof (other than any such failure resulting from
incapacity due to physical or mental illness);


                           (2)     A material breach of Section 1(b) of this
Agreement by Executive; or


                           (3)      Executive’s commission of fraud or willful
conduct which significantly harms the Company or its subsidiaries or which
significantly impairs Executive’s ability to perform his duties.


  For purposes of this definition, no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.


  Unless the Executive has been convicted of a felony, no termination for Good
Cause shall take effect unless the following provisions of this paragraph shall
have been complied with. The Board shall give the Executive written notice of
its intention to terminate him for Good Cause, such notice (i) to state in
detail the particular circumstances that constitute the grounds on which the
proposed termination for Good Cause is based and (ii) to be given within four
months of the Board learning of such circumstances. The Executive shall have
twenty days, after receiving such special notice, to cure such grounds, to the
extent such cure is possible. If he fails to cure such grounds to the Board’s
satisfaction, the Executive shall then be entitled to a hearing by the Board or
a committee thereof, during which he may, at his election, be represented by
counsel. Such hearing shall be held within thirty days of his receiving such
special notice, provided he requests a hearing within fifteen days of receiving
the notice. If the Board gives written notice to the Executive within five days
following such hearing confirming that, in the good faith judgment of a majority
of the Board, Good Cause for terminating him on the basis set forth in the
original notice exists, he shall thereupon be terminated for Good Cause.


                        (d)         By the Company, without Good Cause, upon
seven (7) days prior written notice to Executive. A termination without Good
Cause shall be deemed to exist upon any termination of Executive by the Company
other than as set forth in Sections 4(a), (b), (c) or (f) or upon delivery by
the Company of a notice of non-extension pursuant to Section 2.

                        (e)         By Executive, following his determination
that “Good Reason” for termination exists. “Good Reason” shall be deemed to
exist if:



3

                           (1)      Executive's titles, duties, authorities or
responsibilities are materially reduced or modified without Executive's consent,
in his sole discretion, from those specified herein;


                           (2)      A change in the location of the Company's
executive offices to a location that is greater than 25 miles from its present
location; or


                           (3)      A failure of the Company to comply with any
other material obligation of the Company under this Agreement; provided,
however, no such failure shall constitute Good Reason (A) unless the Company
receives written notice from Executive of such failure, which notice shall
specify in reasonable detail the nature of such failure, the action required to
cure same and Executive’s desire to exercise Executive’s rights under this
Section 4 (c), no later than sixty (60) days after the earlier of the day
Executive actually became aware of or reasonably should have actually become
aware of such failure, and (B) unless and until the Company fails to cure the
same within thirty (30) days after the Company’s receipt of Executive’s written
notice and provided, further, that if the nature of such failure is such that it
cannot be cured within such thirty (30) day period, the Company shall have such
additional time as may be reasonably necessary (up to a maximum of sixty (60)
days after receipt of Executive’s written notice) to cure such failure so long
as the Company commences to cure such failure promptly after receipt of
Executive’s written notice and diligently pursues the cure of such failure
through completion. Notwithstanding the foregoing, Executive shall not be
obligated to give the Company an opportunity to cure any failure more than two
(2) times during nay period of three hundred sixty-five (365) consecutive days.


                        (f)         By the Company following a Change of Control
(as defined in the Stock Plan).

                        (g)         By Executive, upon ninety (90) days prior
written notice to the Company, for serious personal reasons that Executive
believes makes it inadvisable for him to continue to perform his services
hereunder.

             5.        Effect of Termination of Employment. Upon termination of
Executive's employment and this Agreement, the rights and obligations of the
parties pursuant to Sections 7 through 14 and Section 16 shall be unaffected,
but all other rights and obligations of the parties hereunder shall cease,
except:

                        (a)         If this Agreement is terminated pursuant to
Section 4(a) or (b), Executive (or his estate) shall receive his base salary and
benefits (as applicable) accrued through the end of the calendar month in which
such termination occurs and his annual base salary and benefits (as applicable)
for a period of twelve (12) calendar months thereafter (according to the same
payroll practices that are in effect at the time of termination). In addition,
Executive (or his estate) shall receive a lump sum payment, within ten days of
any such termination, equal to the maximum bonus for which Executive was
eligible in the year in which such termination occurs, plus payment for his
accrued but untaken vacation for the portion of the year in which such
termination occurs. Notwithstanding the terms of the Stock Plan and the
Performance Plan and any Options and Participation Grants awarded to Executive
thereunder, all such Options and Participation Grants outstanding immediately
prior to such termination shall immediately become exercisable and fully vested.



4

                        (b)         If this Agreement is terminated pursuant to
Section 4(c) or 4(g), Executive shall receive his base salary and benefits
accrued through the date of such termination of employment (including his then
vested Options and Participation Grants under the Stock Plan and the Performance
Plan). Any unvested Options and Participation Grants under the terms of the
Stock Plan and the Performance Plan shall be forfeited.

                        (c)         If this Agreement is terminated pursuant to
Section 4 (d), Executive shall receive (i) his base salary and benefits (as
applicable) accrued through the end of the calendar month in which such
termination occurs, (ii) his base salary for a period of twenty-four (24)
calendar months thereafter (according to the same payroll practices that are in
effect at the time of termination), and (iii) his benefits (as applicable) for
the remainder of the Initial Period or for a period of twelve (12) months,
whichever is shorter, or for the remainder of the applicable Annual Extension,
as the case may be. In addition, Executive shall receive a lump sum payment for
his accrued but untaken vacation for the portion of the year in which such
termination occurs. Notwithstanding the terms of the Stock Plan and the
Performance Plan and any Options and Participation Grants awarded to Executive
thereunder, all such Options and Participation Grants outstanding immediately
prior to such termination shall immediately become exercisable and fully vested.

                        (d)         If this Agreement is terminated pursuant to
Section 4(e), Executive shall receive his base salary and benefits (as
applicable) for a period of twelve (12) calendar months after the date of such
termination (according to the same payroll practices that are in effect at the
time of termination). Any unvested Options and Participation Grants under the
terms of the Stock Plan and the Performance Plan shall be forfeited, except
that, if this Agreement is terminated pursuant to Section 4(e) within one (1)
year following a Change of Control, all unvested Options and Participation
Grants under the terms of the Stock Plan and the Performance Plan outstanding
immediately prior to such termination shall immediately become exercisable and
fully vested.

                        (e)         If this Agreement is terminated pursuant to
Section 4(f), Executive shall receive his base salary for the remainder of the
calendar year in which such termination occurs and benefits (as applicable) for
the remainder of the Initial Period or the applicable Annual Extension, as the
case may be. In addition, Executive shall receive a lump sum payment equal to
three times his then current annual base salary, plus three times the maximum
bonus for which Executive was eligible in the year in which such termination
occurs. Notwithstanding the terms of the Stock Plan and the Performance Plan and
any Options and Participation Grants awarded to Executive thereunder, all such
Options and Participation Grants outstanding thereunder immediately prior to
such termination shall immediately become exercisable and fully vested.



5

                        (f)         All shares of stock, options and warrants
held by Executive at the time of termination shall remain subject to the terms
of the Stock Plan and the agreements pursuant to which they were issued.

                        (g)         If Executive accepts alternative employment
at any time during which payments are being made and/or benefits are being
provided to Executive under Section 5(c) or 5(d), the Company may (i) offset the
amount of base salary paid to Executive by his new employer against the amounts
of base salary otherwise payable thereunder from and after the effective date of
such alternative employment and (ii) if Executive’s new employer provides group
medical, dental and/or life insurance coverages, the Company’s obligation to
provide such coverages hereunder shall cease upon the effectiveness of his new
coverages.

             6.        Provisions Relating to Taxation of Payments.

                        (a)         Gross-up Payment. Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon such
payment or distribution.

                        (b)         Determination of Gross-Up. Subject to the
provisions of paragraph (c) of this Section 6, all determinations required to be
made under this Section 6, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by an accounting firm
satisfactory to the Company and Executive (“Accounting Firm”). The Accounting
Firm shall make such determination and provide detailed supporting calculations
to both the Company and Executive within fifteen (15) business days after it is
requested to do so. The initial Gross-Up Payment, if any, as determined pursuant
to this paragraph (b) of this Section 6, shall be paid to Executive within five
(5) business days after the Company’s receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that he
has legal authority satisfying the criteria set forth in Treasury Regulation
Section 1.6661-3 or similar successor provisions not to report any Excise Tax on
his federal income tax return. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.



6

                        (c)         Dispute of Tax Claim. Executive shall notify
the Company in writing of any proposed assessment or proposed adjustment by the
Internal Revenue Service (“IRS”) pursuant to an audit of Executive’s federal
income tax return or otherwise, that, if successful, would require the payment
by the Company of a Gross-Up Payment (hereinafter referred to as a “Claim”).
Such notice shall be given as soon as practicable but no later than ten (10)
business days after the earlier of (i) the receipt by Executive of a written
notice of proposed adjustment from the IRS or (ii) the receipt by Executive of a
statutory notice of deficiency. Such notice by Executive to the Company shall
include (i) notice of the amount of the proposed assessment or proposed
adjustment which relates to the Claim and the taxable year or years in which the
Claim arises, (ii) the general nature of the Claim and (iii) all relevant
written reports of the examining agent relating to the Claim. Within thirty (30)
days of (i) the receipt by Executive of a final assessment or (ii) the execution
by Executive and the IRS of a closing agreement, with respect to any tax year of
Executive in which a Claim has been raised, pursuant to which Executive is
required to pay any amount with respect to the Claim, Executive shall provide
the Company and the Accounting Firm with a copy of such assessment or agreement,
together with supporting documents sufficient to determine the amount of such
tax liability that was attributable to the Claim. The Accounting Firm shall
determine the amount Gross-Up Payment under this Agreement due to such tax
liability and the Company will make such Gross-Up Payment to Executive within
five (5) business days after its receipt of such determination.

             7.        Withholding. All compensation paid to Executive shall be
subject to customary withholding taxes and other employment taxes as required
with respect thereto.

             8.        Non-Waiver of Rights. The failure of either party to
enforce at any time any of the provisions of this Agreement or to require at any
time performance by the other party of any of the provisions hereof shall in no
way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement, or any part hereof, or the right of either party
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.

             9.        Severability and Interpretation. In the event of a
conflict between the terms of this Agreement and any of the definitions or
provisions in the Stock Plan and the Performance Plan, the terms of this
Agreement shall prevail. Whenever possible, each provision of this Agreement and
any portion hereof shall be interpreted in such a manner as to be effective and
valid under applicable law, rules and regulations. If any covenant or other
provision of this Agreement (or portion thereof) shall be held to be invalid,
illegal, or incapable of being enforced, by reason of any rule of law, rule,
regulation, administrative order, judicial decision or public policy, all other
conditions and provisions of this Agreement shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portions of this Agreement to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.

             10.        Entire Agreement. This Agreement represents the entire
and integrated Employment Agreement between Executive and the Company and
supersedes all prior negotiations, representations and agreements, either
written or oral, with respect thereto.



7

             11.         Notice. All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party, by
registered or certified mail, return receipt requested, postage prepaid, or by
overnight courier, addressed as set forth in this Section 11 or to such other
address as may hereafter be notified by such party to the other party. Notices
and communications shall be effective at the time they are given in the
foregoing manner (provided that notice by mail shall be deemed given three
business days after posting).

  If to Executive:

John P. Denneen
2019 South Warson Road
St. Louis, MO 63124



  If to the Company:

NuVox, Inc.
16090 Swingley Ridge Road, Suite 500
Chesterfield, MO 63017
Attn: Secretary


             12.        Amendments and Waivers. No modification, amendment or
waiver of any of the provisions of this Agreement shall be effective unless in
writing specifically referring hereto, and signed by the parties hereto.

             13.        Assignments. This Agreement shall inure to the benefit
of, and be binding upon, the Company, its successors and assigns and/or any
other entity which shall succeed to the business presently being conducted by
the Company. Being a contract for personal services, neither this Agreement nor
any rights hereunder shall be assigned by Executive.

             14.        Choice of Forum and Governing Law. The parties agree
that: (i) any litigation involving any noncompliance with or breach of this
Agreement, or regarding the interpretation, validity and/or enforceability of
this Agreement, shall be filed and conducted in the state or federal courts in
St. Louis County, Missouri; and (ii) this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Missouri, without
regard for any conflict of law principles.

             15.        Headings. Section headings are provided in this
Agreement for convenience only and shall not be deemed to substantively alter
the content of such sections.



8

             16.        Indemnification. To the fullest extent permitted by the
indemnification provisions of the Certificate of Incorporation and By-laws of
the Company in effect as of the date of this Agreement and the indemnification
provisions of the corporation statute of the jurisdiction of the Company's
incorporation in effect from time to time (collectively, the “Indemnification
Provisions”), and in each case subject to the conditions thereof, the Company
shall (i) indemnify the Executive, as a director and officer of the Company or a
subsidiary of the Company or a trustee or fiduciary of an employee benefit plan
of the Company or a subsidiary of the Company, or, if the Executive shall be
serving in such capacity at the Company's written request, as a director or
officer of any other corporation (other than a subsidiary of the Company) or as
a trustee or fiduciary of an employee benefit plan not sponsored by the Company
or a subsidiary of the Company, against all liabilities and reasonable expenses
that may be incurred by the Executive in any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, and whether formal or informal, because the Executive is or was a
director or officer of the Company, a director or officer of such other
corporation or a trustee or fiduciary of such employee benefit plan, and against
which the Executive may be indemnified by the Company, and (ii) pay for or
reimburse the reasonable expenses incurred by the Executive in the defense of
any proceeding to which the Executive is a party because the Executive is or was
a director or officer of the Company, a director or officer of such other
corporation or a trustee or fiduciary of such employee benefit plan. The rights
of the Executive under the Indemnification Provisions shall survive the
termination of the employment of the Executive by the Company.

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.



  S/ John P. Denneen   John P. Denneen




  NuVox, Inc. and
Gabriel Communications Properties, Inc.



  By: S/ David L. Solomon

  Name: David L. Solomon
Title: Chairman and Chief Executive Officer



9